Citation Nr: 1620133	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-44 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for colitis with fatigue.

2.  Entitlement to an effective date prior to June 23, 2008 for the assignment of a 30 percent rating for colitis with fatigue.

3.  Entitlement to an effective date prior to June 23, 2008 for the award of service connection for an anxiety disorder.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty from March 1990 to March 1994, including in Southwest Asia from February 1, 1991 to March 11, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 (colitis with fatigue) and September 2010 (anxiety disorder) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issue of entitlement to an effective date prior to June 23, 2008 for the assignment of a 30 percent rating for colitis with fatigue is properly before the Board.  The RO originally granted service connection for colitis with fatigue and assigned a 10 percent rating effective October 9, 1998.  The Veteran filed a claim for an increased rating for colitis with fatigue on June 23, 2008, and in a December 2009 rating decision the RO increased his rating from 10 to 30 percent, effective as of the June 23, 2008 date of claim.  In March 2010, the Veteran filed a timely notice of disagreement (NOD) wherein he wrote that he wanted "to appeal that claim for a STILL HIGHER RATING and EARLIER EFFECTIVE DATE."  [Emphasis in original.]  Regrettably, the RO responded to the earlier effective date portion of the March 2010 NOD in an April 2015 Statement of the Case (SOC), wherein it expressly denied "Entitlement to an effective date earlier than June 23, 2008 for service connection for colitis with fatigue."  In December 2015, despite the absence of a substantive appeal, the RO certified this issue to the Board, and the Board is accepting jurisdiction over the matter.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Moreover, as the Veteran clearly intended in his March 2010 NOD to appeal the effective date of the assignment of the 30 percent rating, the Board has corrected the issue on appeal to accurately reflect the Veteran's contention and to best assist any survivor of the Veteran.



FINDING OF FACT

In May 2016, the Board received notice that the Veteran died in April 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2016, the Board received notice that the Veteran died in April 2016.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, this appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 3838 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  



ORDER

The appeal is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


